ACCEPTED
                                                                                                   12-15-00159-CR
                                                                                      TWELFTH COURT OF APPEALS
                                                                                                    TYLER, TEXAS
                                                                                             12/23/2015 4:53:42 PM
                                                                                                         Pam Estes
                                                                                                            CLERK

                               CAUSE NO. 12-15-00159-CR
 STATE OF TEXAS                               §     IN THE
                                              §                         FILED IN
 VS.                                          §     TWELFTH COURT12th COURT   OF APPEALS
                                              §                       TYLER, TEXAS
 SHENETHA KING                                §     OF APPEALS   12/23/2015 4:53:42 PM
                                                                        PAM ESTES
                                                                          Clerk
              MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF


TO THE HONORABLE JUSTICES OF SAID COURT:
       Now comes SHENETHA KING, Appellant in the above styled and numbered cause,
and moves this Court to grant an extension of time to file appellant's brief, pursuant to Rule
38.6 of the Texas Rules of Appellate Procedure, and for good cause shows the following:

       1.     This case is on appeal from the Third Judicial District Court of Anderson
County, Texas.
       2.     The case below was styled the STATE OF TEXAS vs. SHENETHA KING,
and numbered 30989.
       3.     Appellant was convicted of Theft of Property.
       4.     Appellant was assessed a sentence of 2 years in the State Jail Division of the
Texas Department of Criminal Justice on May 1, 2015
       5.     Notice of appeal was given on May 27, 2015.
       6.     The clerk's record was filed on September 11, 2015; the reporter's record
was filed on September 23, 2015.
       7.     The appellate brief is presently due on December 23, 2015.
       8.     Appellant requests an extension of time of 30 days from the present date, i.e.
January 23, 2016.
       9.     Two prior extensions to file the brief have been filed in this cause.
       10.    Defendant is currently incarcerated.
       11.    Appellant relies on the following facts as good cause for the requested

                                                                                      Page No. 1
extension:
       Appellant's attorney spoke with Appellant on November 5, 2015 and Appellant
chose to dismiss this appeal. Dismissal papers were sent to Appellant on November 6,
2015. On November 19, 2015, Appellant's attorney spoke with Appellant regarding the
Motion to Dismiss Appeal. Appellant advised that she was able to sign in front of a notary
that day, and it would go out in the mail. On December 16, 2015, Appellant's attorney
spoke with Appellant and she advised that she had the Motion to Dismiss Appeal signed
in front of a notary and it was sent out to us on November 18, 2015. Appellant agreed to
sign the Motion to Dismiss Appeal again. Appellant's attorney sent out another Motion to
Dismiss Appeal on December 16,2015. To date, Appellant's attorney has not received the
Motion to Dismiss Appeal and is requesting a thirty (30) day extension to prepare a brief
in the event that Appellant does not send the dismissal.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court grant
this Motion To Extend Time to File Appellant's Brief, and for such other and further relief
as the Court may deem appropriate.

                                          Respectfully submitted,
                                         PHILIP C. FLETCHER
                                         Attorney at Law
                                         800 North Mallard
                                         Palestine, Texas 75801
                                         Telephone: (903) 731-4440
                                         Facsimile: (903) 731^474
                                         Email: fletchlaw@yahoo.com




                                             PH!Lff='C.\ CATCHER
                                             State Bar No. 00787478
                                             Attorney for SHENETHA KING




                                                                                   Page No. 2
                             CERTIFICATE OF SERVICE
      This is to certify that on December 23, 2015, a true and correct copy of the above

and foregoing document was served on the Anderson County District Attorney's Office by

electronic filing manager.



                                         PHIUPC. F LEIXHER



STATE OF TEXAS
COUNTY OF ANDERSON

                                      AFFIDAVIT
      BEFORE ME, the undersigned authority, on this day personally appeared PHILIP
C. FLETCHER, who after being duly sworn stated:

      "I am the attorney for the appellant in the above numbered and entitled
      cause, i have read the foregoing Motion To Extend Time to File Appellant's
      Brief and swear that all of the allegations of fact contained therein are true
      and correct."



                                         PHILIP C. FLETOHER
                                         Affiant

      SUBSCRIBED AND SWORN TO BEFORE ME on December 23, 2015, to certify

which witness my hand and seal of office.



                                        VNotarV Publid. State of Texas




                                                                                   Page No. 3